internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03 - plr-143782-02 date date corporation gp sub partnership business a state a state b year date date date date date plr-143782-02 a b c d e f g h i j k l plr-2 plr-1 dear this letter responds to your letter dated date and subsequent correspondence written on behalf of corporation and partnership as their authorized representative requesting a ruling under sec_7704 of the internal_revenue_code facts the information submitted provides that corporation was incorporated in state a corporation is the parent of an affiliated_group_of_corporations engaged directly and through various joint ventures primarily in business a corporation is an accrual_method taxpayer and accounts for long-term_contracts on the percentage completion method corporation has a week taxable_year that ends on the last saturday in december plr-143782-02 corporation has one class of common_stock common_stock owned by approximately a shareholders of which approximately b shares are expected to be outstanding at the end of year pursuant to corporation's restated certificate of incorporation and amended and restated by-laws common_stock generally may only be owned by employees and directors of corporation its subsidiaries and joint ventures although not all employees are eligible to purchase common_stock a relatively small number of shares of common_stock is owned by current employees of a business previously affiliated with corporation corporation has a management arrangement with the previously affiliated business and therefore the efforts of the employees of this business indirectly benefit corporation all purchasers who acquire shares of common_stock must sign a stock repurchase_agreement that contains buy-sell and permanent transfer restrictions with respect to the common_stock corporation sells shares of common_stock annually to eligible purchasers at a formula price based upon corporation's adjusted book_value the common_stock formula price common_stock cannot be traded on any established_securities_market and holders of common_stock are prohibited from transferring their shares of common_stock in any manner except in a sale back to corporation at the common_stock formula price or in certain limited transfers to the following types of permitted transferees subject_to the prior approval of corporation's board_of directors i a tax- exempt charitable_organization ii a fiduciary for the benefit of the employee's spouse and or children iii a corporation percent owned by the employee or by the employee together with such employee's spouse and or children a family_corporation and iv a fiduciary for the benefit of a family_corporation or charity transferees in any such permitted transfers are subject_to the same buy-sell and permanent transfer restrictions to which the original holder of the transferred shares was subject in addition employees are permitted to pledge shares of common_stock as collateral for recourse loans in connection with the ownership of such shares and many employees have done so holders of common_stock are permitted to offer to sell some or all of their shares of common_stock back to corporation during the first c days of each calendar month and except in unusual circumstances corporation must acquire and pay for the tendered shares within d days after the receipt of notice from the shareholder when an employee retires dies or otherwise terminates his employment with corporation corporation issues a written notice requiring that all shares of common_stock then owned by the employee and any permitted transferees of such employee be sold back to corporation at the common_stock formula price and corporation is required to purchase all of such shares within d days after the date of the written notice corporation also has the right to purchase shares of common_stock from an employee and any permitted transferee of such employee in the event of i a voluntary sale of a plr-143782-02 portion of the common_stock owned by the employee or such employee's permitted transferee ii an attempted prohibited transfer of the common_stock owned by the employee or such employee's permitted transferee iii a determination by corporation's board_of directors that the employee or such employee's permitted transferee owns an excessive_amount of common_stock relative to the employee's contributions to the growth and performance of corporation's business and iv a determination that an employee directly or indirectly owns more than e percent of the fully diluted shares of common_stock on date of any year the common_stock formula price as well as the buy-sell and permanent transfer restrictions described above have been an integral part of the capital structure of corporation for many decades the management of corporation has determined that it is in the best interests of corporation and its shareholders to convert corporation into a limited_partnership which will continue business a this conversion will be effectuated pursuant to the following transactions some of which have already been completed collectively such transactions are referred to as the restructuring i gp sub was incorporated in state a on date on date an historic indirect wholly-owned subsidiary of corporation incorporated in state b merged with and into gp sub with gp sub surviving the merger ii corporation will under applicable state law convert or merge most of its existing corporate subsidiaries into limited_liability pass-through or disregarded entities for federal_income_tax purposes iii corporation and gp sub formed partnership a limited_partnership organized under the laws of state a on date gp sub contributed cash to partnership in exchange for the sole general_partner interest in partnership which will represent an approximately f percent interest in the capital and profits of partnership immediately after the merger described in step iv below and the assumption by partnership of all of gp sub's liabilities iv corporation will merge with and into partnership the merger with partnership surviving in connection with the merger corporation's shareholders will receive percent of the limited_partner interests in partnership which in the aggregate will represent an approximately g percent interest in the capital and profits of partnership and percent of the shares of gp sub pro_rata in respect of their shares of common_stock corporation has received a private_letter_ruling plr-2 from the internal_revenue_service the service modifying and supplementing an earlier private_letter_ruling that corporation received from the service plr-1 to the effect that corporation will be treated as directly transferring all of its assets other than its stock in gp sub subject_to its liabilities to partnership in exchange for the partnership interests and distributing all of its partnership interests and gp sub shares to its plr-143782-02 shareholders in exchange for their common_stock in a complete_liquidation of corporation immediately following the merger gp sub will be the sole general_partner of partnership and the former shareholders of corporation will be the only limited partners of partnership partnership and its lower tier entities will continue business a which is currently being conducted by corporation and its subsidiaries it is anticipated that the employees who are currently employed directly by corporation at its home_office will perform services for gp sub following the restructuring and the remaining employees who are currently employed by corporation's lower tier operating entities including joint ventures in which a lower tier entity of corporation is a partner will perform services for the lower tier corporation partnership joint_venture or disregarded_entity corresponding to the existing lower tier operating entity in corporation's current structure with respect to periods following the restructuring such employees together with persons who join gp sub partnership or partnership's lower tier entities as employees after the restructuring employees of the business previously affiliated with corporation referred to above and persons serving on the board_of directors are collectively referred to as employees and individually as employee immediately after the restructuring partnership will have one class of limited_partner interests outstanding the common interests following the restructuring partnership expects to issue additional common interests to eligible employees for cash on an annual basis in a manner that is substantially_similar to the annual sales of common_stock that corporation has undertaken for several decades as described above in addition partnership expects to issue for cash on an annual basis convertible preferred limited_partner interests the preferred interests and together with the common interests the partnership interests to certain key employees as determined by the board_of directors and or management of gp sub in exchange for cash the purchase_price for common interests the formula price will be determined based on the book equity of partnership subject_to certain adjustments under the terms of partnership's amended and restated agreement of limited_partnership that govern the issuance transfer and redemption of the partnership interests the redemption repurchase_agreement an employee is permitted to transfer subject_to the prior approval of gp sub's board_of directors management common interests to i a fiduciary for the benefit of the employee's spouse and or children ii a corporation partnership or limited_liability_company or other entity percent owned by the employee and or such employee's spouse and or children a family company or iii a fiduciary for the benefit of a family company each of the transferees described in clauses i through iii an authorized transferee such authorized transferees are subject_to the same formula price buy-sell and permanent transfer restrictions applicable to the transferor employees except as described herein preferred interests are not transferable to any person except partnership the general_partner interest held by gp sub is non-transferable authorized transferees plr-143782-02 may transfer common interests back to the original transferor employee without the prior approval of gp sub’s board_of directors but subject_to the e percent limitation of the redemption repurchase_agreement safe_harbor if no other safe_harbor applies to such transfers an employee or authorized transferee may pledge common interests or preferred interests as collateral for recourse loans in connection with the ownership of such interests and many employees are expected to do so however a creditor of an employee or authorized transferee who has pledged partnership interests cannot become the beneficial_owner of the pledged interests in the event that an employee or authorized transferee defaults on a loan with respect to which a partnership_interest has been pledged the employee or authorized transferee may be required to sell such partnership_interest back to the partnership at the applicable formula price or preferred unit price as defined below to the extent provided in the loan agreement entered into between the lender and the employee or authorized transferee the redemption repurchase_agreement further provides that partnership will redeem i common interests from continuing employees ie employees who are not terminating their service providing relationship or any authorized transferees of such continuing employees upon request during the first c days of each month and ii preferred interests from continuing employees upon request at any time the common interests will be redeemed at the formula price and the preferred interests will be redeemed for the preferred unit price which means with respect to any preferred unit the applicable purchase_price as determined by the general_partner in its discretion at the time of issuance of such preferred unit provided that such purchase_price shall not be less than the common unit price the preferred unit price will be reduced by the amount of any extraordinary distributions received with respect to such preferred interests and increased by any accrued and unpaid amount of the fixed return on such interests continuing employees and any authorized transferees of such continuing employees wishing to have partnership interests redeemed will be required to provide a written notice a redemption notice and tender to partnership the certificates for the interests to be redeemed except in unusual circumstances where such rights may be suspended partnership will repurchase and pay for the partnership interests to be redeemed no earlier than d days and no later than i days after the date on which partnership receives the redemption notice and certificates partnership will not redeem partnership interests from continuing employees or any authorized transferees of such continuing employees to the extent that more than e percent of the total beneficial interests in partnership capital or profits determined in accordance with sec_1_7704-1 of the procedure and administration regulations would be transferred during that taxable_year as a result of such redemption taking into account the applicability of certain safe harbors from publicly_traded_partnership status under sec_1_7704-1 plr-143782-02 pursuant to the redemption repurchase_agreement partnership will issue a written notice a call notice indicating partnership's intention to redeem common interests at the formula price and or preferred interests at the preferred unit price from an employee and any authorized transferees of such employee upon termination of the employee's service providing relationship for any reason except in the case of the death of an employee partnership will issue the call notice within j days of the date of termination in the case of the death of an employee partnership will issue the call notice to the estate successor or personal representative of the deceased employee and any authorized transferee of such employee within k days of the date of death of the employee the person s receiving the call notice must sell the partnership interests then owned by such person s back to partnership at the formula price or the preferred unit price as applicable in each case partnership will repurchase and pay for the interests to be redeemed no later than d days after the date on which it issues the call notice however the estate successor or personal representative of a deceased employee and any authorized transferee of such employee may elect to defer the redemption until date of the year following the year of the employee's death in the case of common interests in the case of preferred interests which would otherwise convert into common interests after the employee’s death but during the same year as the employee’s death the estate successor or personal representative of a deceased employee or any authorized transferee of such employee may elect to defer the redemption until either the normal conversion date for such preferred interests or until date of the year following the employee’s death partnership will permit certain employees who own significant amounts of partnership interests to have their partnership interests redeemed over the l-year period ending with the termination of their service providing relationship partnership may redeem partnership interests under the circumstances described in this paragraph even if more than e percent of the total beneficial interests in partnership capital or profits determined in accordance with sec_1_7704-1 would be transferred during that taxable_year as a result of such redemptions taking into account the applicability of certain safe harbors from publicly_traded_partnership status under sec_1_7704-1 the redemption repurchase_agreement also provides that if an employee or any authorized transferee of an employee attempts to make a prohibited transfer of any of such person's partnership interests or voluntarily sells back to partnership a portion of his partnership interests partnership has the option to purchase all or any part of the remaining partnership interests owned by such person at the formula price and or the preferred unit price as applicable for this purpose a prohibited transfer includes a transfer by operation of law to a person that is not an authorized transferee such as a transfer to a former spouse in connection with a divorce in the case of an attempted prohibited transfer partnership may exercise the call option and repurchase the partnership interests no later than d days after the date on which partnership issues a call notice to an employee or any authorized transferee of the employee plr-143782-02 in the case of a voluntary sale of a portion of the partnership interests owned by an employee or an authorized transferee of such employee partnership may exercise the call option by issuing a call notice requiring the employee or authorized transferee to tender all or a portion of the certificates relating to such person's remaining partnership interests as specified by partnership in the call notice partnership will then repurchase and pay for the specified partnership interests no later than d days after the date on which partnership receives such redemption notice and certificates in addition any employee whose ownership of partnership interests exceeds on a fully diluted basis e percent of the outstanding partnership interests on date of any year taking into account common interests owned by any authorized transferee of such employee will be required to sell common interests back to partnership at the formula price to the extent of such excess although the employee has the option to defer such redemption until date of the following calendar_year partnership also has the right to require an employee or any authorized transferee of such employee to sell some or all of his common interests back to partnership at the formula price if gp sub's board_of directors management determines that the employee and any authorized transferee of such employee owns an excessive_amount of common interests relative to the employee's contributions to the growth and performance of the partnership business partnership also has the right to require either or both of an employee or any authorized transferee of such employee to sell some or all of its partnership interests if either such employee or any authorized transferee of such employee fails to comply in any material respect with a tax_return preparation program that partnership will implement to provide for the preparation of tax returns of partnership's limited partners in each case partnership will issue a call notice to the employee or authorized transferee whose partnership interests are to be redeemed and will repurchase and pay for the interests to be redeemed no later than d days following the date on which partnership issues the call notice partnership may redeem partnership interests under the circumstances described in the immediately preceding paragraph even if more than e percent of the total beneficial interests in partnership capital or profits determined in accordance with sec_1_7704-1 would be transferred during that taxable_year as a result of such redemptions taking into account the applicability of certain safe harbors from publicly_traded_partnership status under sec_1_7704-1 however partnership will not redeem partnership interests under the circumstances described in the immediately preceding paragraph in any taxable_year during which partnership consummates redemptions made pursuant to voluntary redemption requests by continuing employees or authorized transferees of such continuing employees that would only qualify under the safe harbors of sec_1_7704-1 if the total beneficial interests in partnership capital or profits transferred as a result of such voluntary redemptions and the redemptions described in the immediately preceding paragraph would exceed the percentage limitations of sec_1_7704-1 representations plr-143782-02 corporation has made the following representations a partnership has not elected and will not elect to be treated as an association_taxable_as_a_corporation pursuant to sec_1 b except to any extent described herein partnership will not participate in any attempts to establish a market for partnership interests or to include any partnership interests on any market and will not recognize any attempted transfers_of_partnership_interests that may be made on any market c the formula price applicable to common interests will be established once for each taxable_year of partnership for purposes of sec_1_7704-1 the formula price will be adjusted downward one or more times during a taxable_year to reflect certain distributions made to partners the preferred unit price applicable to any particular preferred interest will be established once during the h-year period in which each preferred interest is outstanding subject_to adjustment to reflect any extraordinary distributions analysis sec_7704 provides that a publicly_traded_partnership will be treated as a corporation sec_7704 provides that for purposes of sec_7704 a publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides that for purposes of sec_7704 an established_securities_market includes a national securities exchange registered under of the securities exchange act of the act a national securities exchange exempt from registration under of the act because of the limited volume of transactions a foreign securities exchange that under the law of the jurisdiction where it is organized satisfies regulatory requirements that are analogous to the regulatory requirements under the act a regional or local exchange and an interdealer quotation system that regularly disseminates firm buy or sell quotations by identified brokers or dealers by electronic means or otherwise sec_1_7704-1 provides that for purposes of sec_7704 and sec_1 c interests in a partnership that are not traded on an established_securities_market are readily_tradable on a secondary market or the substantial equivalent thereof if plr-143782-02 taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market sec_1_7704-1 further clarifies that for purposes of sec_1_7704-1 interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if i interests in the partnership are regularly quoted by any person such as a broker or dealer making a market in the interests ii any person regularly makes available to the public including customers or subscribers bid or offer quotes with respect to interests in the partnership and stands ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others iii the holder of an interest in the partnership has a readily available regular and ongoing opportunity to sell or exchange the interest through a public means of obtaining or providing information of offers to buy sell or exchange interests in the partnership or iv prospective buyers and sellers otherwise have the opportunity to buy sell or exchange interests in the partnership in a time frame and with the regularity and continuity that is comparable to that described in the other provisions of sec_1_7704-1 sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 interests in a partnership are not traded on an established_securities_market and are not readily_tradable on a secondary market or the substantial equivalent thereof unless the partnership participates in the establishment of the market or the inclusion of its interests thereon or the partnership recognizes any transfers made on the market by i redeeming the transferor partner in the case of a redemption or repurchase by the partnership or ii admitting the transferee as a partner or otherwise recognizing any rights of the transferee such as a right of the transferee to receive partnership_distributions directly or indirectly or to acquire an interest in the capital or profits of the partnership sec_1_7704-1 provides certain safe harbors described in paragraphs e f g h and j of sec_1_7704-1 that allow certain types of transfers_of_partnership_interests to be disregarded in determining whether interests in the partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides that the fact that a transfer of a partnership_interest is not within one or more of the safe harbors described in paragraphs e f g h and j of sec_1_7704-1 is disregarded in determining whether interests in the partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides a safe_harbor for certain private transfers_of_partnership_interests sec_1_7704-1 provides a safe_harbor for certain transfers_of_partnership_interests made pursuant to a redemption or repurchase_agreement as defined in sec_1_7704-1 sec_1_7704-1 provides a safe_harbor for certain plr-143782-02 transfers_of_partnership_interests if the sum of the percentage interests in partnership capital or profits transferred during the taxable_year of the partnership other than in transfers described in sec_1_7704-1 f or g do not exceed two percent of the total interests in partnership capital or profits as determined in accordance with sec_1 k conclusion based solely on the facts submitted and the representations made we conclude that partnership will not by reason of i the restructuring and ii partnership's issuance permitted transfer and redemption arrangements be treated as a publicly_traded_partnership within the meaning of sec_7704 except as specifically ruled upon above no opinion is expressed as to the federal tax consequences of the transactions described above under other provisions of the internal_revenue_code this ruling is directed only to corporation and partnership sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to corporation enclosures copy of this letter copy for sec_6110 purposes sincerely yours christine ellison chief branch office of the associate chief_counsel passthroughs and special industries
